Citation Nr: 0703072	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 19 to 
December 8, 1950.  He also served in the Merchant Marines 
from October 23, 1945, to March 9, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied his claim of entitlement 
to nonservice-connected disability pension benefits on the 
ground that the veteran had no less than 90 days of active 
service.

In January 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran served in the United States Army from 
September 19 to December 8, 1950, a period of less than 90 
days.

2.  The veteran's service in the United States Coast Guard 
with the Merchant Marine from October 23, 1945, to March 9, 
1946, is not qualifying service for pension purposes.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.7(x)(15) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because 
the application of the law to the undiputed facts is 
dispositive of this appeal, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).  

In his August 2004 Notice of Disagreement (NOD) and March 
2005 Substantive Appeal, the veteran acknowledged that his 
period of active duty from September 19 to December 8, 1950, 
constitutes less than 90 days of active service.  In support 
of this claim, he maintains that the time he served in the 
Merchant Marines from October 23, 1945, to March 9, 1946, 
when added to his subsequent period of active duty, satisfies 
the 90-day requirement and thus he is eligible for pension 
benefits.

Under the law, pension is payable to a veteran who served in 
the active military, naval, or air service for ninety (90) 
days or more during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.3.  As the RO explained in the February 2005 
Statement of the Case (SOC), regulations provide that service 
of American Merchant Marines in Oceangoing Service, during 
the period from December 7, 1941, to August 15, 1945, only, 
is considered active duty.  38 C.F.R. § 3.7(x)(15).

As the RO and the veteran agree, the veteran's period of 
service from September 19 to December 8, 1950, constitutes 81 
days of active service.  His DD Form 214 for his period of 
service in the Merchant Marines reflects service from October 
23, 1945, to March 9, 1946, and he does not contend 
otherwise.  In a case where, as here, the law is dispositive, 
the claim must be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because 
he does not have at least 90 days of qualifying service, the 
veteran does not have basic eligibility for VA pension 
benefits and his claim must be denied on that basis.


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


